DETAILED ACTION
1.	This Office Action is in response to Applicant’s RCE with Amendments and Remarks filed on 10/03/2022. Claims 1, 4-20 and 23-24 are pending. Claims 1 and 5 are currently amended. Claims 2-3 and 21-22 have been canceled.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.


Claim Rejections - 35 USC § 103
4.	Claims 1, 4-15, 17-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al. (US 2015/0275144 A1), in view of Hätzelt et al. (WO 2016/055320 A1; citations below are to its corresponding English text document US 2017/0306267 A1), optionally further in view of Woo et al. (US 6,680,289 B1).
	As to independent claim 1, Hulskotter teaches a process comprising the steps of: combining fabrics with a wash liquor comprising a source of metal ions, the metal ions comprising Cu2+ (see para. 0217-0218: detergent compositions contain one or more metal ion chelating agents and suitable molecules include copper; or para. 0259: bleach catalytic metal complexes) and wherein the wash liquor is prepared by diluting a laundry composition in water by a factor of between about 100 and about 3000 fold (see para. 0278: “effective amount” of the cleaning composition means from about 20 g to about 300 g of product dissolved or dispersed in a wash solution of volume from about 5 L to about 65 L); washing the fabrics in the wash liquor using an automatic wash operation, a manual wash operation or a mixture thereof and separating the fabrics and the wash liquor from one another (see para. 0275-0281); wherein the laundry detergent comprises from about 0.01% to about 5% by weight of an oligoamine, wherein the oligoamine is diethylenetriamine (DETA) (see para. 0188: the detergent composition may comprise from about 0.1% to about 5% of additional amines, for example oligoamines, specific examples of which are diethylenetriamine).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Hulskotter fails to explicitly disclose [1] that the process reduces malodours on fabrics, as recited in the claim 1 preamble, and that the fabrics “comprise at least one source of malodour” as recited in step a; [2] that the Cu2+ metal ion is introduced to the wash liquor by being present in the water used to make the wash liquor; [3] than an additional portion of the Cu2+ metal ion is further introduced to the wash liquor by being present on the fabric prior to contacting with the wash liquor and [4] process step of “drying the fabrics”.
As to difference [1], one of ordinary skill in the art before the effective filing date of the claimed invention would know that soiled fabric materials would include “malodours”. The present specification at pg. 3, lines 20-24 says: “Those skilled in the art will be aware of suitable sources of malodour, for example the products of chemical breakdown of body soils.” The soiled fabric materials in Hulskotter would be reasonably expected to comprise a source of malodour. Thus, the process taught by Hulskotter must have the ability to reduce malodours on fabrics, as in the case of the instant application (see also para. 0019: fabric freshening compositions; para. 0248-0249: hygiene and malodour). If different results are achieved in the present application, it must be due to limitations that are not currently claimed.
	Alternatively as to difference [1], Woo teaches applying an effective amount of a malodor control agent (counteractant) to at least one step of a laundry process to provide a consumer noticeable improvement in the laundry process by either eliminating malodor or improving the removal of hydrophobic soils, in an efficient way (see col. 2, lines 34-67). Woo also teaches that a composition containing a cyclodextrin-compatible surfactant can penetrate hydrophobic, oily soil better for improved malodor control and significantly boosts the cleaning performance of liquid detergent on greasy stains as well). (see col. 18, lines 39-56). As evidenced by Woo, one skilled in the art would be motivated to modify the laundry detergent composition taught by Hulskotter to remove stains from soiled materials to also reduce malodors on fabrics, thereby further supporting a prima facie case of obviousness for claim 1.
	As to differences [2] and [3], Hätzelt, in analogous art of methods for washing textiles, teaches performance further enhanced by the presence of copper ions, preferably Cu(II), that are preferably not intentionally added, but may be present from possible sources for such metal ions, which include in particular tap water (corresponds to the “difference [2]” feature) and matter adhering to textiles and soiling on textiles (corresponds to the “difference [3]” feature) (see para. 0056).
Therefore, in view of the teaching of Hätzelt, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the process taught by Hulskotter by not intentionally adding Cu2+ metal ions into the detergent composition but instead using tap water and matter adhering to textiles/ soiling on textiles as sources of Cu2+ metal ions as taught by Hätzelt to arrive at the claimed invention because Hulskotter suggests diluting cleaning compositions in wash liquor and that wash liquor may be formed by contacting the detergent composition with water (see Hulskotter para. 0276 & 0256; in conventional fabric treating/washing processes, “tap water” would be the source of water for dilution). Hätzelt clearly teaches that it is known to either intentionally add metal ions to a detergent composition or utilize metal ions that are already present in the tap water and present on the textile/fabric (see Hätzelt para. 0056). Obviousness is supported by KSR rationale (B): simple substitution of known known element for another to obtain predictable results. See MPEP 2141 III. Thus, a person of ordinary skill in the art would recognize that Cu2+ metal ions are already present in tap water used to make the wash liquor and/or present on fabric introduced into the wash liquor for cleaning, thus Cu2+ metal ions do not need to be separately added to the detergent composition. For at least these reasons, one skilled in the art before the effective filing date of the claimed invention would arrive at the claimed process with a reasonable expectation of success and expect the process to have similar properties to the one claimed, absent the showing of unexpected results. 
	As to difference [4], after washing fabrics, one of ordinary skill in the art would be motivated to dry the fabrics. This is conventional laundry practice so that a person can wear their clean, odor-free clothes again, and involves no inventive skill.
	As to claim 4, modified Hulskotter teaches the process according to claim 1: wherein the fabrics are washing the wash liquor at a temperature of between about 10°C and about 60°C; and/or wherein the wash operation in step b takes between about 5 minutes and about 60 minutes (see para. 0278-0279). 
As to claim 5, modified Hulskotter teaches the process according to claim 1, wherein the laundry detergent further comprises another oligoamine that is selected from the group consisting of triethylenetetraamine (TETA), and/or tetraethylene-pentaamine (TEPA) (see para. 0188).                                                                                                                                                                                                                         
As to claims 6-7, modified Hulskotter teaches the process according to claim 1 containing from about 0.1% to about 4% oligoamine in the cleaning composition (see para. 0188), but is silent as to the amount of oligoamine (ppm) contained in the wash liquor. However, as to claims 6-7, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the amount of oligoamine in the wash liquor based on routine experimentation and the disclosure of Hulskotter and arrive at the claimed ppm of oligoamine.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 8-9, modified Hulskotter teaches the process according to claim 1, wherein the laundry detergent composition comprises a non-soap surfactant (see para. 0085); the process according to claim 8, comprising between about 10% and about 60% by weight of the laundry detergent composition of the non-soap surfactant (see para. 0085: cleaning composition comprises from about 1 to 70% of a surfactant). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
As to claim 10, modified Hulskotter teaches the process according to claim 8, wherein the non-soap surfactant comprises linear alkylbenzene sulphonate, alkoxylated alkyl sulphate or a mixture thereof (see para. 0086-0090).
As to claim 11, modified Hulskotter teaches the process according to claim 10, wherein the non-soap surfactant comprises a mixture of linear alkylbenzene sulphonate and alkoxylated alkyl sulphate (see para. 0087: alkoxylated alkyl sulfate materials and/or alkyl benzene sulfonates). As to the weight ratio in claim 11, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the weight ratio of the two surfactants in the laundry detergent composition based on routine experimentation and the disclosure of Hulskotter.  See MPEP 2144.05.
	As to claim 12, modified Hulskotter teaches the process according to claim 9, wherein the non-soap surfactant comprises between about 5% and 50% non-soap anionic surfactant (see para. 0085-0087: cleaning composition comprises from about 1 to 70% of a surfactant). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
As to claims 13-14, modified Hulskotter teaches the process according to claim 9, wherein the laundry detergent composition comprises between about 0% and about 10% by weight of the laundry detergent composition of a non-ionic surfactant (see para. 0094); the process of claim 13, wherein the non-ionic surfactant is selected from alcohol alkoxylate, an oxo-synthesized alcohol alkoxylate, Guerbert alcohol alkoxylates, alkyl phenol alcohol alkoxylates or a mixture thereof (see para. 0095-0099).
As to claim 15, modified Hulskotter teaches the process according to claim 1, wherein the laundry detergent composition comprises soap (see para. 0271: soaps as adjunct ingredients). Hulskotter fails to disclose 1.5% to 20% by weight of soap in the composition. However, is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the percentage of soap in the laundry detergent composition based on routine experimentation and the disclosure of Hulskotter.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 17-19, modified Hulskotter teaches the process according to claim 1 wherein the laundry detergent comprises an ingredient selected from the group recited in claim 17 (see para. 0126-0129, 0189-0190, 0214-0215: enzymes, bleach, perfumes; para. 0270-0272: other adjunct ingredients); the process according to claim 1, wherein the laundry detergent composition comprises a chelant and an antioxidant (see para. 0217-0220: chelating agents; para. 0271: antioxidants).
	As to claim 20, modified Hulskotter teaches the process according to claim 1 wherein the laundry detergent composition is a liquid (see para. 0019) and has a pH between about 6 and 10 (see para. 0082: the preferred pH of the solution is from pH 6 to pH 9.5).
	As to claims 23-24, modified Hulskotter teaches the process according to claim 1, and suggests that the water used to make the wash liquor comprises between 1ppm and 10,000 ppm (or 10 ppm and 5000ppm) of the Cu2+ metal ions (see para. 0220: the chelant (copper metal ion) may be present in the detergent composition in an amount from about 0.005% to about 5% by weight). Converting ppm to %: 1ppm = 0.0001% and 10ppm = 0.001% and 5000ppm = 0.5% and 10,000ppm = 1%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05 I.


5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al. (US 2015/0275144 A1), Hätzelt et al. (WO 2016/055320 A1; citations are to US 2017/0306267 A1) and optionally Woo (US 6,680,289 B1), as applied to claim 15 above, further in view of Panandiker et al. (US 6,369,024 B1).
As to claim 16, Hulskotter and Hätzelt, optionally in view of Woo, teach the process according to claim 15 as described above, but fail to disclose that the soap is an amine neutralized fatty acid salt. 
However, Panandiker, in analogous art of laundry detergent compositions with amine based oligomers (see abstract), teaches that useful anionic surfactants include water-soluble salts of the higher fatty acids, i.e. “soaps”, and that soaps can be made by the neutralization of free fatty acids (see col. 9, lines 46-58).
Therefore, in view of the teaching of Panandiker, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the process taught by Hulskotter and Hätzelt by incorporating the soap taught by Panandiker to arrive at the claimed invention because Hulskotter suggests that the cleaning composition may comprise one or more anion surfactants and soaps (see Hulskotter para. 0085-0086, 0271). Thus, a person of ordinary skill in the art would be motivated to select an amine neutralized fatty acid salt as a “soap” for the claimed process with a reasonable expectation of success for imparting appearance and integrity benefits to fabrics and textiles laundered in washing solutions (see Panandiker col. 1, lines 12-19), and would expect such a process to have similar properties to those claimed, absent the showing of unexpected results.


Response to Arguments
6.	Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
	Applicant argues that neither of the “possible sources of metal ions” in Hulskotter and/or Hätzelt address the limitation of Cu2+ metal ions “being present on the fabric prior to contacting with the wash liquor.” Applicant argues that if the laundry detergent composition and/or the (tap) water comprise Cu2+ metal ions, as suggested by the Office’s reference to Hulskotter and/or Hätzelt, and such a combination leads to the wash liquor, then it is not clear that the cited references disclose that Cu2+ metal ions are “present on the fabric prior to contacting with the wash liquor.”
	However, Hätzelt para. 0056 also teaches that possible sources for Cu(II) metal ions include matter adhering to textiles and soiling on textiles, which corresponds to the claim 1 feature “Cu2+ metal ion being present on the fabric prior to contacting with the wash liquor.” The Applicant has not shown any unexpected results or change in the claimed process when Cu2+ metal ions are both present in tap water used to make the wash liquor and present on the fabric surface prior to being combined with the wash liquor. It is noted that fabrics infused/plated/treated with copper (i.e. Cu2+ present on the fabric before they would be introduced to any wash) are well-known to impart anti-microbial and/or deodorizing effects to the fabrics treated therewith. See, for example, US 7,232,777 B1 titled “Yarns and Fabrics Having a Wash-Durable Antimicrobial Silver [or Copper] Particulate Finish” (see col. 4, line 12-22) and US 2008/0075686 A1 titled “Deodorizer and Method for Using the Same” (see Abstract: the deodorizer comprises a salt of copper(II) ion; para. 0033 & claim 16: use on textile product).
Accordingly, for at least the reasons described above, the claims stand rejected under 35 U.S.C. §103. Emphasis above was added by the Examiner.


Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        October 20, 2022